Citation Nr: 0335575	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.  The Board remanded the matter in June 2003 
for further evidentiary development.  Specifically, the Board 
directed the RO to schedule the veteran for a travel Board 
hearing.  Review of the record indicates compliance with the 
remand.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran has a degree of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.

3.  The veteran does not have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech or speech 
intermittently illogical, obscure, or irrelevant; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of long-term memory; impaired 
judgment; impaired abstract thinking; obsessional rituals 
which interfere with routine activities; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance or hygiene; or inability to establish and maintain 
effective relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.6, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of 
March 2002 rating decision and the April 2002 Statement of 
the Case, the RO provided the veteran with the applicable law 
and regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The RO sent a letter to 
the veteran dated in January 2002 that advised him of what 
the responsibilities of the VA and the veteran are in 
developing the record.  See  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In regard to the letter, the RO 
directed the veteran to send in any additional information or 
evidence in support of his claim within 60 days.  It further 
advised, "If the information is received within one year 
from the date of this letter, and you entitled to benefits, 
we will pay you from the date we received your claim.  If the 
information is not received within one year from the date of 
this letter and you are entitled to benefits, we will pay 
from the date we receive the information."  The Board finds 
the VA has complied with the Federal Court's decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), in that, the letter clearly explained that there 
was one year's time to submit evidence and retain the 
original dates of entitlement.  The Board notes in this 
regard that close to two years have passed since the veteran 
received the letter.  The veteran submitted additional 
evidence in September 2003.  

The veteran has not identified any additional evidence that 
has not been associated with the record.  Review of the 
record does not suggest the existence of any outstanding 
Federal government record or any other records that could 
substantiate the veteran's claim.  VA complied with the 
veteran's request for a hearing.  The veteran failed to 
report.  See 38 C.F.R. § 3.655 (2003).  Based on the 
foregoing, the Board finds that, in the circumstances of this 
case, any additional development or notification would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002) (Post-traumatic stress 
disorder), as 30 percent disabling.  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The veteran underwent a VA compensation and pension 
examination (C& P exam) for post-traumatic stress disorder 
(PTSD) in February 2002.  Initially, the examiner reviewed 
the veteran's records, which revealed the veteran was not 
receiving psychiatric outpatient care at the time of the 
examination and had not been hospitalized since his last C&P 
exam in 1993.  The veteran was incarcerated in 1994 for 
burglary of a habitation; he was released in 1999.  During 
the period of his incarceration, evaluation for PTSD was 
reduced from 30 percent to zero.  The veteran reported that 
his symptoms continue to be active, frequent, and moderately 
severe, with no remissions.  The veteran described symptoms 
of reexperiencing traumatic events through recurrent, 
intrusive, distressing recollections of traumatic events 
during his Vietnam experience.  He reported flashback 
experiences, particularly of his experience of being wounded.  
He continues to manifest avoidance symptoms, including 
avoiding thinking and talking about traumatic stressors and 
avoiding war movies and firework displays that remind him of 
his traumatic stressors.  The veteran feels detached and 
estranged from others, and has a definitely restricted range 
of affect, being quite unable to develop or sustain loving 
feelings.  The veteran reported symptoms of exaggerated 
startle response, hypervigilance, irritability with outbursts 
of anger, and persistent increased arousal manifested by 
persistent trouble sleeping with frequent awakening through 
the night.  He also reported periods of intense depression 
and extreme guilt about being a survivor of Vietnam.

The veteran reported that since he was released from prison, 
he has lived in a rather isolated, remote habitat, which he 
is comfortable with.  He indicated he has worked in the 
produce department of a grocery store over the past year and 
he enjoys his job.  He is currently single with no 
involvement.  He has virtually no relationship with his five 
children and has few activities or leisure pursuits.  The 
veteran has a history of violence and fighting, but reported 
no recent assaultiveness or suicide attempts.  He indicated 
he is functioning more comfortably in a remote rural area, 
away from many of the influences he was around when he was 
constantly in trouble.  The veteran has virtually no 
interpersonal contacts outside of work or recreational 
patterns.  He is able to maintain routine responsibilities of 
self-care.

Mental status examination revealed the veteran was pleasant, 
cooperative, and quite clean and well dressed.  He was 
oriented to person, place, and time.  Memory function test 
results were quite good.  Thoughts were logical, organized, 
and coherent.  The veteran was able to reach a goal without 
difficulty.  There were no delusions or hallucinations.  Mood 
appeared to be euthymic and affective responses were quite 
appropriate.  The veteran denied suicidal or homicidal 
thoughts.  Hygiene was excellent.  The veteran displayed no 
obsessive or ritualistic behavior.  Speech patterns were all 
normal.  He described periods of depression and ongoing 
severe sleep impairment, but did not describe panic attacks.  
He indicated he was taking a prescription for sleeping.  GAF 
(Global assessment of functioning scale) score was 52.  The 
examiner concluded that the PTSD accounts for all of the 
veteran's symptoms.

VA outpatient records show the veteran reported in May 2003 
that he is very close to his mother.  He indicated he has 
regular contact with her and with his siblings, and with one 
child through her mother.  He reported he is awaiting a 
hearing for a DWI charge.  He indicated he last used alcohol 
the previous Friday.

VA outpatient records show a psychiatric 
assessment/evaluation was conducted in July 2003.  Mental 
status examination revealed the veteran was casually dressed.  
He had full affect.  He was friendly and joked a little.  He 
described his mood as "unhappy" and stated, "My smiles are 
false...I'm not happy inside."  The veteran reported a chronic 
dysphoric mood since returning from Vietnam.  He reported 
multiple problems with relationships.  He stated he does not 
sleep through the night.  He denied suicidal ideation and 
homicidal ideation.  Thoughts were logical.  The veteran was 
talkative and spontaneous.  He reported still hearing voices 
occasionally, seeing figures, and having flashbacks.  He 
complained of short-term memory loss over the last few years.  
GAF was 50.

VA outpatient records show the veteran participates in PCT 
group therapy.   The veteran was seen in July 2003 pursuant 
to a consult request for admission to T PCT for treatment of 
PTSD.  The veteran reported that he is only in contact with 
one of his five children.  He stated that his anger and war 
stress negatively impacted on his marriages.  He indicated he 
has not been in a relationship since 1989.  The veteran 
reported that he was fired as a produce manager in February 
2002 because of back problems and not calling in to work.  He 
endorsed symptoms of re-experiencing, numbing and avoidance, 
and hyperarousal.  The veteran presented casually dressed.  
He was pleasant and conversational, maintaining appropriate 
eye contact throughout the interview.  The veteran was alert 
and oriented times three with affect incongruent to his mood, 
which he rated as a 5 on 0 to 10 scale.  He reported 
loneliness and sadness, but denied suicidal or homicidal 
ideation.  He became tearful when confronted with the 
incongruence.  He denied a problem with anger.  He reported 
auditory hallucinations of a voice calling him, as well as 
seeing shadows in his peripheral vision.  The veteran 
reported being hospitalized in March 2003 for suicidal 
depression and anxiety.

The PTSD Diagnostic Scale, completed in August 2003, 
indicated moderate-severe combat related PTSD symptomatology 
with moderately impaired functioning.  A psychiatry note 
reports some stress issues with the veteran's roommate, who 
assaulted a friend of the veteran's and had a tantrum.  The 
veteran handled the situation without losing control of his 
anger.  Mental status examination indicated the veteran was 
neat and clean.  He was very talkative about his current 
situation, especially the roommate issue.  His affect was 
appropriate and his mood was mildly anxious.  Thoughts were 
logical and goal oriented.  The veteran denied suicidal or 
homicidal ideation.


II.  Analysis

Review of the record indicates the veteran's PTSD is 
appropriately evaluated at 30 percent.  Diagnostic testing in 
August 2003 demonstrated moderate functional impairment.  
This is further substantiated by the veteran's GAF score, 
which was 52 in February 2002.  The Diagnostic Criteria for 
DSM-IV indicates that a GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks or moderate difficulty in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The Board notes that the 
latest GAF score in July 2003 was 50.  A score of 41 to 50 
reflects serious symptoms OR serious impairment in social, 
occupational or school functioning, e.g., no friends, unable 
to keep a job.  Although this score is within range of 
serious impairment, it is on the borderline and the veteran's 
mental status examinations and subjective complaints indicate 
his impairment is more appropriately categorized as moderate.  

The veteran's medical history and subjective complaints show 
that he is able to keep a job.  Records reflect he happily 
maintained a job as a produce manager until he was terminated 
due to absences as a result of physical problems and failure 
to call in.  The record is negative for any reduced 
reliability and productivity at work due to PTSD 
symptomatology.  The veteran's speech has consistently been 
appropriate and normal.  Thoughts have consistently been 
logical and coherent.  His affect has been appropriate with 
the exception of some incongruence on one occasion, but it 
has not been described as flattened.  He has never reported 
panic attacks.  Records reflect difficulty in establishing 
and maintaining social relationships, but recent entries 
demonstrate that the veteran does have ongoing relationships 
with his mother, siblings, and one of his children.  The 
record also refers to an incident with the veteran's friend.  
Thus, while it appears that there is difficulty, the veteran 
is able to sustain social relationships and work 
relationships, as shown by his employment as a produce 
manager.  The veteran indicated some recent short-term memory 
loss, but there is no indication of long-term memory 
impairment.  

The veteran has consistently denied suicidal ideation and no 
obsessional rituals have been observed.  He has shown no 
impairment of impulse control, such as unprovoked 
irritability with periods of violence.  He has denied any 
such incidents and has reported having been able to control 
himself without using violence in a recent provocation with 
his roommate.  He has consistently been oriented to time, 
place, and person, and has maintained very good personal 
hygiene and appearance.  This, in addition to his recent 
employment, has demonstrated little or no difficulty in 
adapting to stressful circumstances, including work or a 
work-like setting.  Aside from endorsing symptoms of auditory 
and visual hallucinations, the veteran meets none of the 
criteria for total occupational and social impairment.  
Accordingly, based on the veteran's subjective complaints and 
objective testing, impairment appears to more closely 
approximate the criteria for a 30 percent evaluation rather 
than 50, 70, or 100 percent.

Reasonable doubt does not benefit the veteran in this case, 
as the evidence against the claim far outweighs the evidence 
supporting an increased evaluation for PTSD.  

ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

